DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-11 are objected to because of the following informalities:
In Claim 10 (line 3), it appears the term “conductors” should be --conductor-- since there is only one first ground conductor.
In Claim 10 (line 5), it appears the term “conductors” should be --conductor-- since there is only one second ground conductor.
In Claim 11 (line 3), it appears the term “conductors” should be --conductor-- since there is only one first ground conductor.
In Claim 11 (line 7), it appears the term “conductors” should be --conductor-- since there is only one second ground conductor.

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kamei et al. (US 5,898,346 cited by applicant).
Kamei (e.g. Fig. 4) teaches a nonreciprocal circulator for a communications device (see Col. 1, lines 5-15) including: a magnetic rotator formed from a 1st ferrite (21) having a 1st center conductor (11) plated directly on the top surface of the ferrite and a plating (i.e. no gap or adhesive) (e.g. see Col. 3, lines 30-45) covering the opposite surface connected to a ground plane (44) (i.e. since the plating is directly plated on the ferrite it can be considered the ground plane since it is solder connected to a further ground plane (44)), a 2nd ferrite (22) having a 2nd center conductor (12) plated directly on the bottom surface of the ferrite and a plating (e.g. see Col. 3, lines 30-45) covering the opposite surface connected to a ground plane (42) (i.e. since the plating is directly plated on the ferrite it can be considered the ground plane since it is solder connected to a further ground plane (42)) (Claims 2, 8); a permanent magnet (30) for biasing the magnetic rotator (Claims 1, 6); and  the faces of the ferrites having the center conductors face each other and are fixed in that orientation by a lid such as shown in Fig. 6 (Claim 7). Note that the designation/numbering of the surfaces and elements in the claims results in the same structural orientation of surfaces and elements as shown in Kamei.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (US 5,898,346 cited by applicant).
Kamei teaches a circulator as described above. However, Kamei does not appear to explicitly teach that the first and second center conductors have the same shape.
It would have been considered obvious to one of ordinary skill in the art to have modified the Kamei center conductors to have the same shape, especially since Kamei shows the upper center conductor (12) in Fig. 1 of the first embodiment and the lower center .

Claims 3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (US 5,898,346 cited by applicant) in view of Jin et al. (US 4,209,756) or Shimizu (US 2005/0231298).
Kamei teaches a circulator as described above (including the subject matter of Claims 10, 11).
However, Kamei does not appear to teach a dielectric material that bonds the 1st and 2nd ferrites together (Claims 3 and 9) or that the two center conductors have the same shape (Claim 12).
Jin provides the general teaching of a circulator including using an adhesive to bond the ferrites to form the magnetic rotator (e.g. see Col. 3, lines 40-47 and Fig. 6).
Shimizu provides the general teaching of using adhesive for bonding ferrites to form the magnetic rotator (e.g. see [0030] and Fig. 4).
It would have been considered obvious to one of ordinary skill in the art to have modified the Kamei circulator to have included adhesive between the ferrite layers such as generally taught by Jin or Shimizu, because it would have provided the advantageous benefit of holding the rotator layers together to form a reliable physical structure and also the 
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Kamei center conductors to have the same shape, especially since Kamei shows the upper center conductor (12) in Fig. 1 of the first embodiment and the lower center conductor (11) in Fig. 4 of the second embodiment which would appear to suggest both center conductors having the same Y-shape, and one of ordinary skill in the art also would have further found it obvious since the Y-shape is a well-known specific circulator conductor shape for forming the center conductor for the non-specified planar conductor 12 of the Fig. 4 embodiment.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (US 5,898,346 cited by applicant) in view of Chawla et al. (US 2011/0068877).
Kamei teaches a circulator as described above.
However, Kamei does not explicitly teach that the 1st and 2nd center conductors connect to each other.
Chawla (e.g. Figs. 4b and 4a) provides the general teaching of connecting two circulator center conductors together.
It would have been considered obvious to one of ordinary skill in the art to have modified the Kamei circulator to have connected the center conductors together such as taught 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843